Exhibit 10.1
 
 
Lease Contract for Use Right of Building and Land
Contract Code: 2013-Z-001
 


Leasor: Tianjin Zhonghe Auto Sales Service Co., Ltd. (hereinafter “Party A”)
Legal representative: Zhou Xiaoguang
Add: 8 Huanhexi Road Airport Economic Zone Tianjin
Tel: 58775181


Lessee: Tianjin Carking Used Car Sales Co., Ltd. (hereinafter “Party B”)
Legal representative:
Add:
Tel:


Whereas Party A is a limited liability corporation registered in Tianjin City of
China, owning the title and relevant use right of the building located at 8
Huanhexi Road Airport Economic Zone of Tianjin, and it intends to lease part of
the space in the said building to Party B;


Whereas Party B (explicit name to be reviewed by local industrial and commercial
authorities) is a limited liability corporation jointly incorporated by Carking
(China) Used Car Sales Co. Ltd and Party A, with sales of used cars as its main
business, intends to take the lease of the said use right from Party A.


The two parties, as well as the investor of Party B, hereby conclude this Lease
Contract as per the Laws on Contract of the People’s Republic of China and other
relevant laws and regulations.


Article 1 Location, Area, Function and Purpose of Use of the Lease Object
1.1 The Lease Object is located at 8 Huanhexi Road Airport Economic Zone of
Tianjin, and the space area for lease mutually confirmed by both parties is
9,926.93 square meters;
1.2 The lease purpose of the said space is for wholesaling and retailing. The
leased space shall be used by Party B for sales and presentation of autos and
auto refurbishment, as well as commercial operations related to such auto
business;
1.3 The Lease Object shall be operated and managed by Party A.


Article 2 Lease Term
2.1 The term of this Lease Contract is 10 years, beginning from January 1, 2014
till December 31, 2023;
2.2 Six months prior to the expiration of this Contract and with consent of
Party A, the two parties may renegotiate renewing this Contract. Parties B shall
prevail over others under identical conditions.


Article 3 Delivery of the Lease Object
Within 10 days after this Contract is entered into, Party A shall deliver the
Lease Object to Party B as it is. The period from the date of deliver till
December 31, 2013 is rental-free.


 
 

--------------------------------------------------------------------------------

 
 
Article 4 Rental
4.1 Rental for Year 1 shall be RMB 8,000,000 (renminbi eight million), for Year
2 shall be RMB 6,000,000 (renminbi six million);
4.2 For Year 3, 4 and 5, the annual rental shall be 20% of Party B’s gross
margin but shall not be less than RMB 8,000,000 nor exceed RMB 10,000,000.
4.3 For Year 6, 7 and 8, the annual rental shall be RMB 10,500,000.
4.4 For Year 9 and 10, the annual rental shall be RMB 11,000,000.
4.5 From the delivery date, all operating expenses and costs of the said leased
space shall be borne by Party B.


Article 5 Payment Terms
5.1 In principle, the rental shall be paid quarterly with deposit of RMB 0.00.
5.2 Rental for the first quarter saying RMB 2,000,000 shall be paid within 3
days after this Contract is entered into; thereafter, rental of each quarter
shall be paid before the 15th day of the month prior to the quarter.
5.3 The specific name of Party B is subject to review of local industrial and
commercial authorities. As a guarantor of executing this Contract, the investor
of Party B shall be reliable to perform this Contract and pay rentals hereunder.


Article 6 Transfer of the Lease Object
In case of transferring the title of the Lease Object by Party A during the term
of this Contract, Party A shall notify Party B in writing three months in
advance, and under equivalent conditions, Party B shall have the prevailing
right to purchase. Whatever changes might take place to the title of the
building or the operating subject, this Contract shall be executable.


Article 7 Security and Insurance
7.1 During the term of this Contract, Party B shall be unilaterally responsible
for any insurance for its operation.
7.2 During the term of this Contract, Party B shall fully comply with the Fire
Protection Regulation of the People’s Republic of China.
7.3 During the term of this Contract, Party B shall be unilaterally responsible
for, and keep Party A harmless of, any injury, security event and dispute that
take place within the leased space.


Article 8 Decoration and refurbishment
8.1 Party A delivers the Lease Object to Party B as it is. During the term of
this Contract, Party B may decorate and refurbish the Lease Object on its own
costs and expenses without changing the main structure of the Lease Object,
while complying with local governmental requirements in regards of security and
fire protection. Any such decoration and refurbishment shall be subject to
consent of Party A in advance.
8.2 In the event that decoration and/or refurbishment by Party B destroyed
original look of the Lease Object, Party B shall, in addition to rentals due,
pay Party A separately compensation, amount of which shall be separately
determined according to actual incurrence.
8.3 During the term of this Contract, any completed modification, decoration and
refurbishment by Party B shall be taken over by Party A upon expiration of this
Contract.


 
 

--------------------------------------------------------------------------------

 
 
Article 9 Sublet of the Lease Object
With prior written consent of Party A, Party B may sublet part of the Lease
Object.


Article 10 Termination
10.1 Upon expiration of this Contract and in the event that no renewal agreement
is concluded, Party B shall leave the Lease Object and return it to Party A on
or before the date of expiration or termination of this Contract. Should Party B
reject to leave and return the Lease Object, it shall pay double rental to Party
A while Party A is entitled not to accept such double rental with written notice
to Party B, and is entitled to take over the Lease Object and removing all
properties of Party B off the Lease Object.
10.2 Should any of the two parties wish to terminate this Contract, it shall
notify the other party in writing six months in advance and pays the other party
half of annual rental of the year as penalty. Failure to notify the other party
in writing six months in advance should result in non early termination of this
Contract.
10.3 During the term of this Contract, in case of any governmental conduct that
both parties have to terminate this Contract, Party A shall inform Party B of
such information within one month that it is aware of. Any compensation granted
by government shall be entirely owned by Party A and Party B is not entitled to
request any share.
10.4 In case of any force majeure that makes this Contract impracticable, this
Contract shall terminate automatically leaving no further obligation to any
party; and the two parties shall settle rental payable by Party B as of the
actual days of use.


Article 11 Taxes
11.1 Party A shall invoice to Party B for rentals paid by it, and both parties
shall be responsible for their taxes respectively.
11.2 Party B shall be responsible for all taxes that may occur due to its
operation, use and sublet of the Lease Object.


Article 12 Default Liabilities
12.1 Party B shall pay Party A the rentals for full amount and on dates agreed
herein. In case of any past due payment of rentals, Party B shall, in addition
to the full amount of the rental in question, pay 1% of the rental for each day
delayed. In case of delayed payment over 30 days, Party A is entitled to
terminate this Contract immediately.
12.2 Party A shall deliver the Lease Object to Party B as agreed herein. In case
of any late delivery, Party A shall pay double rental of the period to Party B;
in case of late delivery during the rental-free period, Party A shall pay
one-time rental to Party B. In case that Party B or its sublessee(s) use the
Lease Object for purposes other than those provided herein, Party A is entitled
to demand the party to resume, and in case of any rejection to resume, Party A
is entitled to terminate this Contract and claim damages and/or losses as
occurred to Party B.


Article 13 Miscellaneous
13.1 For issues not specified herein, the parties may amend this Contract
separately.
13.2 This Contract is made in five copies, of which two held by each party and
one filed with local competent real estate administration.


Article 14 Validity
This Contract becomes valid with signatures or official stamps of both parties.
 


 

Signature  Signature      
Date: Jan 1st, 2014

 
 
 

--------------------------------------------------------------------------------